DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 11/17/2020. As directed by the amendment: claim 1 has been amended and claims 2-6, 8, 17-18, 20, 22-23, and 26 have been cancelled. Thus, claims 1, 7, 9-16, 19, 21, 24, and 25 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 11/17/2020, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 11/17/2020, with respect to the objection of claims 1 and 26 have been fully considered and are persuasive.  The objection of claims 1 and 26 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 11/17/2020, with respect to the rejection of claims 1, 7, 9-17, 19, 21, and 23-36 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1, 7, 9-17, 19, 21, and 23-36 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 11/17/2020, with respect to the rejection of claim 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 11/17/2020, with respect to the rejection of claims 1, 7, 9-17, 19, 21, and 23-25 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 7, 9-17, 19, 21, and 23-25 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 11/17/2020, with respect to the rejection of claims 1, 7, 9-17, 19, 21, and 23-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 7, 9-17, 19, 21, and 23-26 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Jihun Kim on 02/19/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims filed 11/17/2020 have been amended as follows (note that any unlisted claims remain as filed on 11/17/2020):
1. 	(Currently Amended) An implant for tissue lifting comprising: 
a bioimplantable thread configured to be inserted between skin and subcutaneous muscle and having a distal portion where pulling is required and a proximal portion that pulls on the distal portion; and 
a mesh member having a plurality of pores, the mesh member having an outer perimeter,
wherein cogs are formed on the bioimplantable thread and the cogs protrude from a surface of the bioimplantable thread, 
wherein the cogs on the bioimplantable thread are arranged to allow passage of the bioimplantable thread in a first direction through tissue and resist movement of the bioimplantable thread in a second direction and are configured to penetrate and pull tissue to facilitate tissue lifting, 

wherein the mesh member  has a first end portion, a central portion connected to the first end portion, and a second end portion connected to the central portion and disposed on an opposite side of the first end portion, 
wherein the first end portion and the second end portion are tapered in a longitudinal direction of the mesh member and gradually thinning toward the respective both ends thereof,
wherein the central portion  includes a plurality of oval-shaped elements arranged in a single row, each oval-shaped element extends from a first side of the outer perimeter to a second side of the outer perimeter opposite the first side,  the plurality of pores are formed in the plurality of oval shaped elements, and the plurality of oval- shaped elements are attached to each other to be consecutively arranged along the bioimplantable thread.
11. 	(Currently Amended) The implant for tissue lifting of claim 10, wherein the cogged portion comprises a removing portion that is configured to penetrate  the skin and that is configured to be pulled after the removing portion penetrates the skin, wherein the removing portion has a length within a range of about 15 mm to about 25 mm.
24. 	(Currently Amended) The implant for tissue lifting of claim 1, wherein the cogs are also located on  portions of the bioimplantable thread that extend from both ends of the mesh member.
Allowable Subject Matter
Claims 1, 7, 9-16, 19, 21, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to teach or render obvious an implant comprising a bioimplantable thread with cogs thereon and a mesh member, wherein the mesh member has a first end portion, a central portion 
Lorrison discloses an implant with a bioimplantable thread and mesh member, the mesh member having a central portion with a plurality of oval-shaped elements arranged in a single row, each oval-shaped element extends from a first side of an outer perimeter to a second side of the outer perimeter opposite the first side (see fig. 6K). However Lorrison fails to disclose cogs, the mesh member has a first end portion connected to the central portion connected and a second end portion connected to the central portion and disposed on an opposite side of the first end portion, wherein the first end portion and the second end portion are tapered in a longitudinal direction of the mesh member and gradually thinning toward the respective both ends thereof.
Beyer discloses an implant with a mesh member having a central portion with a plurality of oval-shaped elements arranged in a single row (see fig. 8). Beyer fails to disclose a bioimplantable thread with cogs, the mesh member has a first end portion and a second end portion connected to the central portion and disposed on an opposite side of the first end portion, wherein the first end portion and the second end portion are tapered in a longitudinal direction of the mesh member and gradually thinning toward the respective both ends thereof, 
Mujwid discloses an implant comprising a bioimplantable thread and a mesh member, wherein the mesh member has a first end portion, a central portion connected to the first end portion, and a second end portion connected to the central portion and disposed on an opposite side of the first end portion, wherein the first end portion and the second end portion are tapered in a longitudinal direction of the mesh member and gradually thinning toward the respective both ends thereof, wherein the central portion includes a plurality of oval-shaped elements arranged in a single row (see fig. 1). Mujwid fails to disclose cogs, each oval-shaped element extends from a first side of the outer perimeter to a second side of the outer perimeter opposite the first side.
Brunelle discloses an implant comprising a bioimplantable thread and a mesh member, wherein the mesh member has a first end portion, a central portion connected to the first end portion, and a second end portion connected to the central portion and disposed on an opposite side of the first end portion, wherein the first end portion and the second end portion are tapered in a longitudinal direction of the mesh member and gradually thinning toward the respective both ends thereof, wherein the central portion includes a plurality of oval-shaped elements arranged in a single row (see fig. 3A). Brunelle fails to disclose cogs, each oval-shaped element extends from a first side of the outer perimeter to a second side of the outer perimeter opposite the first side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771